Title: To George Washington from Brigadier General Thomas Mifflin, 2 July 1776
From: Mifflin, Thomas
To: Washington, George



My dear General
Camp at Mt Washington 2d July 1776

I find the Works well advanced but not in a State of Defence—The Teems allotted to them have been taken off—some of them sent to Town for Materials & there detaind—others necessarily employd in ha[u]ling up the powder (which is now stord in the best place I could find) and provisions from the Landing.
From the Colonels Reports the Mens Arms are in a most alarming Situation—Col. Magaw has not more than 125 in his Regimt fit for Service—Col. Shee about 300 includg all the Carbines which they reced lately by your Order. If the Enemy pay us a Visit we will do our best and endeavour to make up in Zeal what we want in Appointment. Should sufficient Reinforcemts arrive at New York may we not expect a Share? You are best acquainted with the Importance of this post my dear General and I flatter myself will put it into our power to do something more than mere Defensive Work within our Lines.
I think the Enemy may divert our Attention to the Heights above Kings Bridge—if so, is it expected that We can detach a party to oppose them—I shall be happy in your Orders how to act if a Landing should be attempted above or below us at the same Time that we may have Reason to beleive our present post to be one of their Objects. Were the Works in good Order & the Men well equipped I could easily determine those points but

circumstanced as we are I do not see how we can permit even a small party to leave the Environs of this Camp without exposing it to imminent danger; & yet I might be tempted.
I propose to exercise, with the Artille[r]y if the Works will admit of it, two Companies who are not armd—Our principal Buisiness within the Works must be with artillery.
We have many Arms which might soon be put in Order if Col. Moylan will favor us with four Armorers & some Tools—Captain Bacon promised it several Days past but still neglects us. I am my dear General Your Obt hle St & Frd

Tho. Mifflin B.G.

